      Case 2:12-cv-00859-LMA-MBN Document 1372 Filed 11/13/20 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA

LASHAWN JONES, ET AL.                                             CIVIL ACTION

VERSUS                                                                  No. 12-859

MARLIN GUSMAN, ET AL.                                                  SECTION I


                                      ORDER

         Considering the motion 1 by the Independent Jail Compliance Director for a

status conference,

         IT IS ORDERED that the motion is GRANTED; the status conference shall

be held before Magistrate Judge Michael North at a time to be set by his chambers.

         New Orleans, Louisiana, November 13, 2020.



                                       _______________________________________
                                               LANCE M. AFRICK
                                       UNITED STATES DISTRICT JUDGE




1   R. Doc. No. 1370.
